United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  February 7, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 03-41398



     MALVIN MILLS, Etc; ET AL

                                         Plaintiffs,

     MALVIN MILLS, doing business as
     Pronto Bail Out; ANGELO L. CLARK,
     doing business as Angelo’s Bonding
     Service; TERRY HENSON, doing business
     as Henson’s Bail Bond, doing business
     as Terry’s Quick Bail Out,

                                         Plaintiffs-Appellants,


          versus


     SMITH COUNTY TEXAS; BILLY WAYNE BOBBITT,
     doing business as Strike Three Bail
     Bonding Company, doing business as
     Easy Out Bail Bonding Company; J B SMITH,
     Individually and in official capacity
     as Sheriff of Smith County, Texas; BOBBIE
     GARMON, Individually and in official
     capacity as Deputy Sheriff of Smith County,
     Texas; FAR WEST INSURANCE COMPANY,
     DOES 1-100, Inclusive;

                                         Defendants-Appellees.



          Appeals from the United States District Court
                for the Eastern District of Texas
                           (03-CV-169)




Before GARWOOD, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*

     Appellants complain of two evidentiary rulings of the district

court.   It is plain that neither ruling presents an abuse of the

district court’s discretion, and in any event it is likewise plain

that even if there were error, neither ruling was prejudicial.

With respect to appellants’ complaints as to the district court’s

taxation of costs of the expert fees for witness Needham and expert

Bailes   &   Co.   ,    appellees    for      whom    these   costs    were    taxed

voluntarily remitted them by March 30, 2004, filing in the district

court; with respect to the $120 videotaping charge, appellees in

their brief have agreed to remit that item of costs.                  Accordingly,

the judgment of the district court is AFFIRMED except that the

award of costs is MODIFIED in accordance with the said March 30,

2004 remittitur        filed   by   the   Smith      County   defendants      in   the

district court, and with the further modification that the $120

charge for deposition videotaping is eliminated.

     Costs under FED. R. APP. P. 39 are taxed against appellants.




     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          2